Title: To George Washington from Clement Biddle, 16 May 1780
From: Biddle, Clement
To: Washington, George



Sir
Morris Town May. 16. 1780.

From my constant Attendance on the Duties of my Offices in Camp, I have been prevented from bringing the extensive accounts of the business which I have transacted to a settlement, altho’ I have sent them to be lodged at Philadelphia to be ready for the purpose when I should be called on by the Treasury board—They could not be completed til I could pay some further Attention to them, than was possible in Camp and from my anxiety to accomplish so important a business, early last fall I informed Genl Greene of my desire to leave the Army on the close of the Campaign; but finding the difficulties we were like to encounter

on our arrival at this ground, I continued to serve, that I might contribute to remedy them, as far as was in my power.
Congress having recommended that the supplies of Forage for the Army should be provided by the different States, most of their Legislatures have undertaken to furnish the Quotas required of them and of course the remaining duties of the Office I fill, are chiefly the calling forth from the magazines and directing the issues of Forage for the Army and the Alotment of Pasturage. The Change in the System of Supplies makes my presence with the Army much less necessary and the Office may be equaly well filled by another person.
But I have received from the Treasury board the most peremptory Orders to deliver the whole of my Accounts & vouchers at their Office in Philadelphia for final settlement, on or before the first day of June next, and by a resolve, they declare, that such as neglect to comply with the said Order, shall be prosecuted as delinquents and advertised as public defaulters.
I have ever been anxious to bring my Accounts to a close and wish to pay an immediate Obedience to the call of the Treasury board, which I am the more urgently induced to, as the deputi⟨es⟩ who have lately acted under me, have many of them resign’d and are waiting for the settlement of their Accounts, which cannot be done unless I attend to them in person for a Considerable time as my Assistant in Philadelphia who superintended the Accounts there, has inform’d me it is out of his power longer to serve me, and if I should not attend to them and any accident should prevent my doing it in future my family would be involved in ruin.
As the Duties I am called to will require my being so long Absent from the Army and a new arrangement is now taking place, I have represented my situation to General Greene and obtaind his permission to resign, but I have offerd my Services at Philadelphia for the remainder of the year to superintend the Calling forth and forwarding the supplies of Forage for the Army, in which (if it should be thought necessary) I think I can serve to more advantage than in Camp and I wish for no reward except the six Rations which are now allow’d & Forage for two horses while I am so employed.
As it has ever been my utmost wish and Endeavours to serve the Army and to obtain your Approbation, I shall be happy in exerting my Abilities in future to the same ends, but I hope your Excellency will see and approve the necessity of my leaving the Army to attend at Philadelphia before the first of June next. With the most sincere Prayers for success to our Arms, a happy Conclusion of the war and for your preservation, I remain with the greatest respect Your Excellencys Most Obedient & very humble Servant

Clement Biddle

 